DO NODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “clamp” of the oscillation excited as claimed in claim 13, and the “at least one sensor” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites on lines 9-11 “performing detachable and replaceable chucking of the component in at lest one of the plurality of blade slots whereby the component is immovably clamped therein”.  However, there is nothing on the specification and/or drawings as filed to clearly point out that “the component is immovably clamped therein”.  This feature of the component being “immovably clamped” was not described in the specification as filed in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  More so, the Examiner notes that the term “chucking” does not necessarily mean, that something has to be “immovably clamped”.  Thus, an element can still move while still being clamped or chucked.
Claim 13 recites on line 2 that the “oscillator exciter includes…a clamp”.  However, there is nothing on the specification and or drawings as filed to clearly point out that the oscillator excited has “a clamp”.  More so, the specification does not set forth that the previously claimed “force element” is a clamp.  At most, the specification sets forth that “pre-clamping of the component” is done “with the aid of a force element” (see at least paragraphs [0024] and [0066] of the Specification as filed).  This does not necessarily mean that the force element is a clamp.
Claim 17 recites on line 2 that the measurement device includes “at least one sensor”.  However, there is nothing on the specification and or drawings as filed to clearly point out that measurement device has “at least one sensor”.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites on lines 9-11 “performing detachable and replaceable chucking of the component in at least one of the plurality of blade slots whereby the component is immovably clamped”.  However, if the chucking to the component is “detachable and replaceable” it is unclear how at the same time the component is “immovably clamped”?  Is it moving or not?  Further clarification is needed.
Claim 13 recites on line 3 “the force element”.  However, there is insufficient antecedent basis for the “force element” since no force element has been previously introduced in the claim.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2014 105 714 A1 (hereafter—DE’714--).
A machine translation of DE’714 has been used herein.  As such, for details refer to the Machine translation attached.
In regards to claims 12, 16 and 17, DE’714 discloses an apparatus (see Figure 1) comprising: a main body (12a) of a bar blade cutter head (12) including a plurality of blade slots (18a) configured to receive a component (14a/b) therein; a receptacle (18a, as presented by Applicant’s Figure 1A, the receptacle and slot being substantially the same as the slot) configured to position the main body (in the same was as presented by the Applicant); an oscillation exciter (10a) capable of being configured to generate oscillation excitation (via the adjustment on device 10a to contact element 32, 34a; oscillation excitation being broadly interpreted as “regular variation in position around a central point”) of the component (14a/b); and a measuring device, with a sensor (28a) configured to measure displacement (at least, axial displacement indicated by 22a, 24a and or 26a), the component during said oscillation excitation; wherein the apparatus (Figure 1) is capable of (via a controller as in paragraphs [0035-0043]; claim 16) being configured for (a) performing detachable and replaceable chucking of the component in at least one of the plurality of blade slots whereby the component is immovably clamped therein (in the same way as presented by Applicant, note that the component is clamped and held therein at an instant, and then the detachable and replaceable chucking of the component is being performed, with a small force applied); (b) activating the oscillation exciter and thereby exciting oscillations of the component; (c) measuring said one or more of displacement, velocity, or acceleration with said measuring device and thereby obtaining at least one measurement thereof, and (d) analyzing said at least one measurement (refer to the Machine Translation, pages 5-9 for details).
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of 13-15 has been withdrawn.
In view of Applicant's amendments, a new 35 U.S.C. § 112 rejection of claims 12-17 has been incorporated as aforementioned.
Rejections based on Prior Art
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the Remarks, regarding the DE’714 reference that because DE’714 discloses that the component can be resiliently clamped, then it fails to disclose that the apparatus is configured for chucking and thus immovably clamping the component.
The Examiner disagrees and points Applicant to the rejection above for details.
DE’714’s apparatus is capable of performing detachable and replaceable chucking of the component in at least one of the plurality of blade slots whereby the component is immovably clamped therein in the same way as presented by Applicant.  It is first noted that in paragraph [0027] located in page 4 of the Machine Translation of the DE’714 reference, it explicitly discloses that “the bar blade 14a are resiliently clamped in the receiving recesses 18a during the adjustment, so that they are held there, but with a small force can be displaced.  For use for processing the bar blade 14a are secured in position with a setscrew.”  Accordingly, the component is indeed immovably clamped and held therein at least for an instant, such that then the detachable and replaceable chucking of the component is being performed with a small force applied.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Accordingly, DE’714’s structure as claimed is indeed capable of performing the function of immovably clamping or holding of the component for a moment in order to then perform detachable and replaceable chucking of the component.
Applicant argues on page 8, that the term “chucking” is well known in the art and does not mean mounting something so loosely that it can be displaced with a small force.
The Examiner disagrees and points out that in view of the 112 2nd rejection above, the intended use limitation set forth requires: “performing detachable and replaceable chucking of the component in at least one of the plurality of blade slots whereby the component is immovably clamped therein”.  As best understood in view of the 112 2nd above, DE’714 discloses that the component is clamped and held (both synonyms of chucking) in a resilient way in order to perform micro-adjustments of the components.  Thus, at some point, the component is immovably clamped or held in the slot and because the clamping is also resilient, the detachable and replaceable chucking is performed.  
The Examiner also points out that term “chucking” does not inherently mean that an element that is being “chucked” is immovably clamped therein.  Evidence reference of Scrimshaw discloses a chuck having a resilient force washer in order to control over torque adjustment.  That way whenever a component is to be chucked therein, the amount of force used therein is sufficient to enable gripping without damaging the component.  Note that by this, the component is still immovable and yet resiliently held therein.  
Applicant argues on page 8, that the DE’714 does not teach the oscillation exciter and is not configured to activate an oscillation exciter to excite oscillations as claimed.
The Examiner disagrees.  As explained above, and under broadest reasonable interpretation, DE’714 discloses an oscillation exciter (10a) capable of being configured to generate oscillation excitation of the component.  Note that as described in the Machine Translation of DE’714, thrust/pressure pieces shift the position of the component along an axis.  Accordingly, broadly interpreting “oscillation excitation” as “regular variation in position around a central point”, because the component shifts or varies in position along an axis, via the thrust/pressure pieces, then the oscillation exciter is indeed capable of performing the function.  Again, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Accordingly, DE’714’s structure as claimed is indeed capable of performing the function of oscillation excitation of the component.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722